Case 13-72235-SCS             Doc 43    Filed 10/21/20 Entered 10/21/20 09:25:35         Desc Main
                                       Document      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                   _________________
                                         Norfolk     Division


In re Kevin Eugene Bronson                                    Case No. 13-72235-SCS


                                 Debtor(s)                    Chapter 13


                        ORDER FOR RETURN OF UNCLAIMED FUNDS


       A Motion for Return of Unclaimed Funds having been filed pursuant to Local
Bankruptcy Rule 3011-1, said motion having been served on the United States Trustee and the
United States Attorney for the Eastern District of Virginia and there being no objections filed; it
is

        ORDERED that the unclaimed funds in the amount of $ 644.00                                 ,
currently on deposit with the Treasury of the United States, be returned to:

                                       Kevin Bronson
                                       2661 South St. SE #D
                                       Warren, OH 44483



      Let the Clerk give notice of entry of this order to the debtor(s), attorney for debtor(s),
movant, attorney for movant, if applicable, trustee and United States Trustee.




       Oct 21 2020
Date: __________________________                 /s/ Stephen C St-John
                                                _______________________________________
                                                United States Bankruptcy Judge


                                                NOTICE OF JUDGMENT OR ORDER
                                                ENTERED ON DOCKET:
                                                _____________________
                                                 Oct 21, 2020

pc: Financial Administrator



[ounclmfd ver. 03/06]
